THIS case was decided in the Circuit Court on appeal from the judgment of a justice of the peace on a scire facias against bail for the stay of execution. Held, 1, That as the justice’s *66transcript stated, that a plea had been filed without showing what it was, it must be presumed to have been the statutory plea allowed in actions before justices of the peace requiring proof of the demand. 2, That the transcript of the judgment appealed from and the scire facias were no evidence of the truth of the matters alleged in the latter. 3, *That the constable’s return to the execution against the original judgment debtor could not be controverted in this suit. Hamilton v. Matlock, Nov. term, 1840.